REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 4075526) discloses an anode head (13) for an anode (11) with: a target (11) of an X-ray generating device, said anode head (13) being made of an electrically conductive material (col. 2:44; metallic part 13) and having a first opening with a first diameter (of 14) for a primary electron beam (PES) (from 10) directed to said target (11), and a circular aperture (19) with a second opening (20) concentric with said first opening (of 14) and having a second diameter (of 20) smaller than said first diameter (of 14).
However, the prior art fails to disclose or fairly suggest an anode head for an anode with: a target of an X-ray generating device, said anode head including the circular aperture made of an oxide ceramic to avoid influencing a primary electron beam passing through the circular aperture and to facilitate capturing secondary electrons generated by the anode, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884